                Case 1:20-cv-01209 Document 1 Filed 05/08/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
MARDONE, INC. d/b/a J&B CLEANING           )
    A Virginia Corporation,                )
                                           )
      9411 Lee Highway, Suite O            )
      Fairfax, VA 22031                    )
                                           )
      Plaintiff,                           )
                                           )
                                    v.     )                 Case No:
                                           )
WATERGATE HOTEL LESSEE d/b/a               )
WATERGATE HOTEL,                           )
      A Delaware Corporation,              )
                                           )
      2650 Virginia Avenue, NW             )
      Washington, DC 20037                 )
                                           )
      Defendant.                           )
                                           )
__________________________________________ )

                                         COMPLAINT

        Plaintiff Mardone, Inc. d/b/a J&B Cleaning, by counsel, files this Complaint against

Defendant Watergate Hotel Lessee d/b/a Watergate Hotel, and pleads as follows:


        1.       Plaintiff Mardone, Inc. d/b/a J&B Cleaning (“Plaintiff” or “J&B Cleaning”) is a

Virginia corporation with its principal place of business in Virginia.

        2.       Defendant Watergate Hotel Lessee d/b/a Watergate Hotel (“Defendant” or “The

Watergate Hotel”) is a corporation organized and existing under the laws of Delaware that operates

a hotel in Washington, D.C.




                                                 1
FP 37790002.1
                Case 1:20-cv-01209 Document 1 Filed 05/08/20 Page 2 of 4




        3.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

1332, as there is diversity of citizenship between the parties and the amount in controversy exceeds

$75,000.

         3.      Jurisdiction and venue in this Court is proper, as The Watergate Hotel has

breached its contract with J&B Cleaning in the District of Columbia, and The Watergate Hotel

has also irrevocably consented to the jurisdiction of this Court. (Exhibit 1, ¶ 17.)

         4.      On July 1, 2019, J&B Cleaning and The Watergate Hotel entered into an

Agreement (“Agreement”). A copy of the Agreement is attached hereto as Exhibit 1.

         5.      Under the terms of the Agreement, J&B Cleaning agreed to provide The Watergate

Hotel with certain services, including housekeeping, stewarding, front desk, banquet, and food and

beverage outlet services. The Watergate Hotel agreed to pay J&B Cleaning’s charges and fees for

such services as described in “Exhibit A” or “Option A” attached to the Agreement and agreed to

pay all invoices issued by J&B Cleaning for such services.

         6.      Between February 20, 2020 and March 18, 2020, J&B Cleaning provided

housekeeping and other services to The Watergate Hotel under the Agreement and performed all

its obligations under the Agreement.

         7.      J&B Cleaning issued The Watergate Hotel invoices in the amount of $269,730.23,

representing services performed between February 20, 2020 and March 18, 2020.

         8.      The Watergate Hotel has not paid the invoices J&B Cleaning issued for services

performed between February 20, 2020 and March 18, 2020.

         9.      Pursuant to the Agreement, as of April 17, 2020, The Watergate Hotel owes J&B

Cleaning the sum of $269,730.23.




                                                  2
FP 37790002.1
                Case 1:20-cv-01209 Document 1 Filed 05/08/20 Page 3 of 4




         10.     Despite repeated demand for payment, The Watergate Hotel has failed to make

payments as due.

                                          COUNT ONE

                                       (Breach of Contract)

         11.     J&B Cleaning incorporates the allegations of paragraphs 1 through 10 above.

         12.     Under the terms of the Agreement, The Watergate Hotel agreed to pay J&B

Cleaning’s charges for J&B Cleaning’s services.

         13.     The Watergate Hotel has breached the terms of the Agreement by failing to pay

for the services rendered by J&B Cleaning between February 20, 2020 and March 18, 2020.

         14.     J&B Cleaning has been damaged as a result of The Watergate Hotel’s breach.

                                          COUNT TWO

                                  (Quantum Meruit/Unjust Enrichment)

         15.     J&B Cleaning incorporates the allegations of paragraphs 1 through 14 above.

         16.     J&B Cleaning has conferred benefits on The Watergate Hotel by providing

housekeeping and other services for The Watergate Hotel’s use between February 20, 2020 and

March 18, 2020.

         17.     The Watergate Hotel was aware of the benefits conferred by J&B Cleaning and

accepted those benefits.

         18.     It would be inequitable for The Watergate hotel to retain such benefits without

compensation to J&B Cleaning.

         19.     J&B Cleaning has been damaged as a result of The Watergate Hotel’s failure to

pay for the benefits conferred by J&B Cleaning.




                                                3
FP 37790002.1
                Case 1:20-cv-01209 Document 1 Filed 05/08/20 Page 4 of 4




        WHEREFORE Plaintiff Mardone, Inc. d/b/a J&B Cleaning demands judgment in its favor

against Defendant Watergate Hotel Lessee d/b/a Watergate Hotel in the amount of $269,730.23,

together with prejudgment and postjudgment interest, its costs herein, and its attorney’s fees, and

such other relief as to the Court deems proper.

DATED: May 8, 2020                           Respectfully submitted,

                                             /s/ Sherron Thomas McClain
                                             ___________________________
                                             Sherron Thomas McClain
                                             Bar No. 987190
                                             Fisher & Phillips LLP
                                             7501 Wisconsin Avenue, Suite 1220W
                                             Bethesda, MD 20814
                                             Tel. (301) 880-5014
                                             Fax (301) 880-5031
                                             sthomasmcclain@fisherphillips.com

                                             Counsel for Plaintiff




                                                  4
FP 37790002.1
